Citation Nr: 0841973	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  08-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by low blood pressure with dizziness and 
lightheadedness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO determined that new 
and material evidence had not been received to reopen 
previously denied claims for service connection for a 
disability manifested by low blood pressure with chronic 
dizziness and lightheadedness and PTSD.  The veteran timely 
appealed the RO's October 2007 rating action to the Board.  

In a November 2008 written argument to the Board, the veteran's 
representative raised the issue of entitlement to an acquired 
psychiatric disorder, other than PTSD.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Board last denied the veteran entitlement to service 
connection for a disability manifested by low blood pressure 
with dizziness and lightheadedness in a July 2005 decision.  
The Board notified the veteran of the July 2005 decision and of 
his appellate rights with regard to that decision, but he did 
not appeal the decision, or seek reconsideration thereof.

2.  By a February 2006 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for PTSD, 
essentially finding that there was no evidence of a link 
between the appellant's diagnosis of PTSD and a verified 
stressor.  Notice of this decision was mailed on February 16, 
2006; and the veteran did not submit a notice of disagreement 
within one year of mailing of notice of the November 2000 
rating decision. 

3.  New and material evidence regarding the veteran's claims 
for service connection for a disability manifested by low blood 
pressure with dizziness and lightheadedness and PTSD has been 
added to the record since the Board's and RO's July 2005 and 
February 2006 decisions, respectively; the evidence of record 
is not cumulative and redundant, and, when considered with 
previous evidence of record, relates to unestablished facts and 
raises a reasonable possibility of substantiating the claims.

4.  There is no competent medical evidence indicating that a 
disability manifested by low blood pressure with chronic 
dizziness and lightheadedness is etiologically related to the 
veteran's military service; hypertension was not manifested to 
a compensable degree within a year of service discharge. 

5.  The veteran did not engage in combat with the enemy during 
military service. 

6.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor. 


CONCLUSIONS OF LAW

1.  The July 2005 decision, wherein the Board denied 
entitlement to service connection for a disability manifested 
by low blood pressure with dizziness and lightheadedness, is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2008).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a disability 
manifested by low blood pressure with dizziness and 
lightheadedness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The February 2006 rating decision, wherein the RO denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for PTSD.  
38U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

5.  A disability manifested by low blood pressure with chronic 
dizziness and lightheadedness was not incurred in or aggravated 
by military service, and hypertension may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
 3.307, 3.309 (2008). 

6.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant 
to provide any evidence in his possession that pertains to the 
claim in accordance with 
38 C.F.R. § 3.159(b)(1).

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

	Duty to Notify

Here, concerning the new and material evidence claims decided 
in the decision below, VA provided the veteran with notice as 
required by Kent in a May 2007 pre-adjudication letter.  The 
letter informed the veteran that he needed to show new and 
material evidence to reopen his previously denied claims for a 
disability manifested by low blood pressure with dizziness and 
lightheadedness and PTSD.  In the May 2007 letter, the veteran 
was also generally notified of the types of evidence VA would 
assist him in obtaining, and the letter advised that he should 
send information or evidence relevant to the claims to VA.  In 
addition, the RO provided notice of the law and governing 
regulations, notice of the reasons for the determination made 
regarding the claims, and also informed the veteran of the 
cumulative evidence previously provided to VA, or obtained by 
VA on his behalf.  For the reasons above the Board finds that 
VA substantially complied with the specific notice requirements 
for claims to reopen based on new and material evidence.

	Duty to Assist

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).   In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and service medical and 
personnel records.   

Regarding the veteran's claim for service connection for PTSD, 
the veteran has not described any of the alleged in-serviced 
events with sufficient detail such that a verification search 
by the United States Army and Joint Services Records Research 
Center (JSRRC) could have been conducted.  Thus, the RO did not 
contact JSRRC and requested that they conduct a search to 
verify the veteran's alleged stressors. 

In addition, VA did not provide the veteran with an examination 
in connection with his underlying claims for service connection 
for a disability manifested by low blood pressure with chronic 
dizziness and lightheadedness and PTSD; however, the Board 
finds that examinations were unnecessary to make a decision on 
the aforementioned claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  

Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).   

Regarding the underlying claim for service connection for a 
disability manifested by low blood pressure with chronic 
dizziness and lightheadedness, the Board does not find that the 
veteran's post-service diagnosis of hypertension, initially 
made in 2008, may be associated with his active duty.  In 
reaching the foregoing determination, the Board observes that 
service medical records are entirely devoid of any clinical 
findings of high or low blood pressure, or subjective 
complaints of headaches or lightheadedness.  In addition, the 
first showing in the record of any chronic disability that 
might have accounted for the veteran's claimed low blood 
pressure with headaches and lightheadedness was not until April 
2008, decades after service discharge, when he was diagnosed as 
having hypertension.  Thus, there is a lack of evidence of 
continuity of symptomatology in the treatment records.  Thus, 
to the extent that the veteran has alleged that he has had a 
disability manifested by low blood pressure with chronic 
dizziness and lightheadedness since service, the Board accords 
little to no probative value.  Therefore, the Board finds that 
the aforementioned disability does not meet the criteria to 
warrant a VA examination.  Id. 

Concerning the underlying claim for service connection for 
PTSD, as discussed in the decision below, there is no evidence 
to substantiate that the veteran was exposed to the claimed 
stressors, or that the alleged stressors occurred.  Thus, the 
Board finds that the veteran's PTSD does not meet the criteria 
to warrant a VA examination.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).

II.  Laws and Regulations

        New and Material-general criteria

Generally, a claim that has been denied in a Board decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. 7104 (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In addition, 
for the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently incredible 
or consists of statements which are beyond the competence of 
the person making them.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).
        
        Service connection -general criteria

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service is 
not shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

        Service connection-presumptive criteria

Where a veteran served for 90 days in active service, and 
hypertension develop to a degree of 10 percent or more within 
one year from the date of separation from service, such disease 
may be service connected even though there is no evidence of 
such disease in service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).



	PTSD-criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

	Combat criteria

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) (West 
2002).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- by-
case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement as 
to the occurrence of the claimed stressor.  Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The veteran 's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Just because a 
physician or other health professional accepted appellant's 
description of his in-service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for PTSD. 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  That being 
said, a stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The fact that a 
veteran, who had a noncombatant military occupational 
specialty, was stationed with a unit that was present while 
enemy attacks occurred would strongly suggest that he was, in 
fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (base subjected to rocket attacks during time 
that veteran was stationed at the base).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.

III.  Reopening Analysis

In this case, the veteran seeks to reopen previously denied 
claims for a disability manifested by low blood pressure with 
dizziness and lightheadedness and PTSD.  He maintains that the 
above-referenced disabilities originated during his period of 
military service.  

(i)  Disability manifested by low blood pressure and chronic 
dizziness and lightheadedness

In denying entitlement to service connection for low blood 
pressure and chronic dizziness and lightheadedness in a July 
2005 decision, the Board concluded that competent evidence of 
record did not demonstrate that the veteran currently had a 
disability manifested by low blood pressure with chronic 
dizziness and lightheadedness.  

Since the issuance of the Board's July 2005 decision, evidence 
added to the record includes, but is not limited to, VA 
outpatient treatment records, reflecting a diagnosis of 
hypertension.  (See, April 2008 VA treatment record).  These 
pieces of evidence pertain to unestablished elements of the 
claim that was not previously before the Board in July 2005--a 
diagnosis of a chronic disability that could possibly account 
for the veteran's claimed dizziness and lightheadedness.  The 
newly received evidence raises a reasonable possibility of 
substantiating the claim for service connection for a 
disability manifested by low blood pressure with dizziness and 
lightheadedness.  The newly received evidence is new and 
material, and the claim for entitlement to service connection 
for a disability manifested by low blood pressure with 
dizziness and lightheadedness is, therefore, reopened.

(ii) PTSD

Since the issuance of the RO's final February 2006 rating 
action, evidence added to the record includes, but is not 
limited to, statements from the veteran, wherein he discussed 
stressful events that occurred while assigned as a machine 
gunner to Company K, 19th Infantry Regiment in the Republic of 
South Korea in 1953.  In particular, in a handwritten letter, 
dated in September 2007, the veteran claimed the following 
stressors:  (1) Having used his bayonet to probe and disarm 
minefields; and (2)  Having witnessed the deaths of two 
soldiers, one American and the other Korean.  (The veteran was 
unable to recall either soldier's name).  The above-referenced 
stressors pertain to an unestablished element of the claim for 
service connection for PTSD that was not previously before the 
RO in February 2006---namely, newly claimed stressful events 
relating to the veteran's period of military service in Korea 
in 1953.  The newly claimed PTSD stressors raise a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.  The newly received evidence is new and material, and 
the claim for entitlement to service connection for PTSD is, 
therefore, reopened.




IV.  De Novo Analysis

Having reopened the claims for service connection for 
disability manifested by low blood pressure with chronic 
dizziness and lightheadedness, the Board will not analyze both 
issues on a de novo basis. 

(i)  Disability manifested by low blood pressure with chronic 
dizziness and lightheadedness

The veteran maintains that he has a disability manifested by 
low blood pressure with chronic dizziness and lightheadedness 
that had its onset during his period of military service.  
After a review of the evidence of record, the Board finds that 
service connection for the aforementioned disability is not 
warranted.  In reaching the foregoing determination, the Board 
observes that the veteran's service medical records are wholly 
devoid of any  clinical findings of high or low blood pressure, 
or subjective complaints of headaches or lightheadedness.  
Indeed, a February 1956 service separation examination report 
reflects that all of the veteran's systems were evaluated as 
"normal."  In addition, the first showing in the record of 
any chronic disability that might have accounted for the 
veteran's claimed low blood pressure with headaches and 
lightheadedness was not until April 2008.  At that time, the 
veteran was diagnosed as having hypertension.  (See, April 2008 
VA outpatient report, reflecting a diagnosis of hypertension).  

Thus, there is no evidence of any chronic disability that might 
have accounted for the veteran's claimed low blood pressure 
with headaches and lightheadedness until decades after his 
separation from service in 1954.  This fact weighs against the 
veteran's claim.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of 
a service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  This is evidence against a finding that the 
post service disability "may be" associated with the 
veteran's period of military service.   Finally, no medical 
professional, VA or private, has attributed the veteran's 
current diagnosis of hypertension to his period of military 
service, which terminated decades ago.  

Accordingly, the preponderance of the evidence of the record is 
against finding a competent medical basis upon which to find 
that a disability by low blood pressure with chronic dizziness 
and lightheadedness, currently diagnosed as hypertension, has 
any objective relationship to the veteran's period of military 
service, or that it was manifested to a compensable degree 
within a year of service discharge.  Thus, service connection 
for disability by low blood pressure with chronic dizziness and 
lightheadedness, currently diagnosed as hypertension, is 
denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

(ii)  PTSD

The veteran contends that he has PTSD as a result of the 
following stressful events that occurred while serving as 
machine gunner assigned to K 19th Infantry Regiment in Kyonggi-
do, Republic of South Korea in 1953:  (1)  Guarding enemy 
prisoners; (2)  Handling body bags; (3) Being shot at while on 
night perimeter patrol; (4)  Seeing South Korean soldiers in 
imminent danger and running for their lives; (5)  Using his 
bayonet to probe mine fields while serving as a gunner on night 
patrols; and (6)  Seeing two soldiers, one American and the 
other Korean (the veteran stated that he was unable to recall 
either of the soldiers' names), being blown up in a mine field 
while on night patrol.  (See, VA psychiatrist's report, dated 
in February 2004, typewritten and handwritten letters prepared 
by the veteran, in January 2004 and September 2007, 
respectively, and an April 2008 PTSD Questionnaire).  

After having carefully considered the record in its entirety, 
the Board finds that the evidence does not contain credible 
supporting evidence to verify any of the above-referenced 
stressors.  Thus, the veteran's claim for service connection 
for PTSD will be denied.  

In reaching the foregoing determination, the Board first finds 
that the veteran is not show to have served in combat during 
service in the Republic of South Korea.  To this end, the 
veteran's service personnel records reflect that he served in 
the Republic of South Korea from July 7, 1953 to July 12, 1954.  
During that time, he was assigned to Company K, 19th Infantry 
Regiment as a light weapons infantryman.  These records also 
reflect that for the above-referenced period, the appellant 
received an "Excellent" rating for character and efficiency 
during this time.  He was also not the recipient of any combat-
related awards or decorations.  In addition, service medical 
records are wholly devoid of any wounds received as a result of 
combat, and the veteran does not contend otherwise.  In view of 
the foregoing, the Board concludes that the veteran is not 
shown to have served in combat during his service in the 
Republic of South Korea.  

As the Board has determined that the veteran did not service in 
combat, independent supporting evidence of his claimed in-
service stressors is, therefore, required.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Throughout the duration of the appeal, 
the veteran submitted numerous handwritten statements 
containing information regarding the claimed in-service 
stressors that occurred during his period of military service 
in the Republic of South Korea.  Unfortunately, the alleged 
stressors, as noted by the RO in several letters to the veteran 
throughout the appeal, are lacking in specific information such 
as names, dates, locations, full names of casualties (the 
veteran conceded that he was unable to recall the names of two 
deceased soldiers).  (See, letters from the RO to the veteran, 
dated in December 2005, and May, July and August 2007, 
requesting that he provide more specific information regarding 
his claimed stressor(s) (i.e., exact date of the alleged 
incident or, in the alternative, a 2-month specific date range 
of the stressful event(s)).  

To date, the veteran has not provided any additional/specific 
information regarding his claimed stressors, as requested by 
the RO.  Thus, the veteran has not described any of the alleged 
events in sufficient detail such that a verification search by 
JSRRC could be conducted.  While VA is obligated to assist a 
claimant in the development of a claim, there is no duty on the 
VA to prove the claims.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Id.  

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed to 
an in-service stressor.  In the absence of a verified stressor, 
the claim must be denied.  An opinion by a mental health 
professional based on a post-service examination of the veteran 
can not be used to establish the occurrence of the stressors.  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
veteran's service.  West v. Brown, 7 Vet. App. 70, 78 (1994).  

Since the veteran's claimed stressors have not been verified, 
any diagnosis of PTSD that was based on an unsubstantiated 
history is inadequate for rating purposes, and many not be 
relied upon by the Board.  Id.  As the evidence is not evenly 
balance, the reasonable doubt doctrine is not for application 
in this case.  38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the previously 
denied claim for service connection for a disability manifested 
by low blood pressure with headaches and lightheadedness is 
reopened. 

New and material evidence having been received, the previously 
denied claim for service connection for PTSD is reopened. 

Service connection for a disability manifested by low blood 
pressure with headaches and lightheadedness, currently 
diagnosed as hypertension, is denied. 

Service connection for PTSD is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


